Name: Commission Regulation (EEC) No 2007/92 of 20 July 1992 on transitional measures for certain products not covered by specific supply measures for the Canary Islands
 Type: Regulation
 Subject Matter: trade policy;  agricultural activity;  tariff policy;  regions of EU Member States
 Date Published: nan

 No L 203/8 Official Journal of the European Communities 21 . 7. 92 COMMISSION REGULATION (EEC) No 2007/92 of 20 July 1992 on transitional measures for certain products not covered by specific supply measures for die Canary Islands THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regards to Council Regulation (EEC) No 1601 /92 of 15 June 1992 concernint specific measures for the Canary Islands with regard to certain agricultural products ('), change in trade in those products between the Commu ­ nity and the Canary Islands ; Whereas special measures should be taken for these products to ease the changeover to the new arrange ­ ments ; Whereas these special measures are not such as to prevent sound management of the markets ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the relevant Manage ­ ment Committees, Having regard to Commission Regulation (EEC) No 1695/92 of 30 June 1992 on common detailed rules of application for the special arrangements for supplying the Canary Islands with certain agricultural products (2), and in particular the final provisions thereof, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (3), as last amended by Regulation (EEC) No 1738/92 (4), and in particular Articles 12 (2), 16 (6) and 26 thereof, and to the corresponding provisions of the other Regulations on the common organization of the markets : HAS ADOPTED THIS REGULATION : Article 1 By way of derogation from Article 10 of Regulation (EEC) No 1695/92, export licences with advance fixing of the refund and advance-fixing certificates applied for before 6 June 1992 may be used until their date of expiry for exports to the Canary Islands. These provisionbs shall apply only to licences for products or goods for which no special supply arrange ­ ment is laid down in Regulation (EEC) No 1601 /92. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1992. Whereas the proposal for a Council Regulation on specific measures for the Canary Islands covering certain agricultural products was published in Official Journal of the European Communities No C 145 of 6 June 1992 ; whereas it was only on that date that interested parties culd ascertain the list of products for which export refunds were not to be replaced by an inter-Community aid arrangement ; whereas this constitutes a fundamental This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 July 1992. For the Commission Ray MAC SHARRY Member of the Commission (&gt;) OJ No L 173, 27. 6. 1992, p. 13. (2) OJ No L 179, 1 . 7. 1992, p. 1 . 0 OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 180, 1 . 7. 1992, p. 1 .